Case: 21-40526     Document: 00516137791         Page: 1     Date Filed: 12/20/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 21-40526                       December 20, 2021
                                Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Luis Alberto Urbina-Espinoza,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 1:21-CR-103-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Luis Alberto
   Urbina-Espinoza has moved for leave to withdraw and has filed a brief in
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States
   v. Flores, 632 F.3d 229 (5th Cir. 2011). Urbina-Espinoza has not filed a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40526     Document: 00516137791         Page: 2   Date Filed: 12/20/2021




                                  No. 21-40526


   response. We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein. We concur with counsel’s assessment that the
   appeal presents no nonfrivolous issue for appellate review. Accordingly,
   counsel’s motion for leave to withdraw is GRANTED, counsel is excused
   from further responsibilities herein, and the APPEAL IS DISMISSED.
   See 5th Cir. R. 42.2.




                                       2